Citation Nr: 0811542	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-39 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for post-traumatic stress disorder 
(PTSD) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to January 
1965.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which granted the veteran's petition to reopen his 
claim for service connection for PTSD but then denied the 
claim on the underlying merits following a de novo review of 
the record.  

In this decision the Board will also reopen the veteran's 
claim for PTSD on the basis of new and material evidence.  
However, the Board will then remand this case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development before reajudicating the claim on the 
underlying merits.


FINDINGS OF FACT

1.  An unappealed June 1996 rating decision denied service 
connection for an acquired nervous condition, inclusive of 
PTSD, since the veteran did not then have a confirmed 
diagnosis of PTSD and because his nervous condition had been 
determined during a VA examination to be unrelated to his 
military service.  

2.  The veteran has since submitted medical records listing a 
diagnosis of PTSD due to a sexual assault in service.




CONCLUSIONS OF LAW

1.  The June 1996 rating decision that denied service 
connection for an acquired nervous condition, inclusive of 
PTSD, is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2007).

2.  However, there is new and material evidence since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 
(West Supp. 2005); 38 C.F.R §§ 3.102, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
PTSD.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen this claim 
since an unappealed June 1996 rating decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD, in particular, requires:  [1] a current 
diagnosis of this condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of the claimed 
in-service stressor), [2] credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specifically claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

In this case, the RO initially denied service connection for 
an acquired nervous condition, inclusive of PTSD, in a June 
1996 rating decision.  The evidence at that time included the 
veteran's written statement that he had been sexually 
assaulted on several occasions in March and April of 1962 
during basic training at Fort Jackson, South Carolina, by two 
to three service members.  However, the report of a 
VA compensation examination in July 1993 had indicated that 
his primary stressor concerned his unemployment and related 
financial problems.  The VA examiner also had declined to 
diagnose the veteran with PTSD and, instead, attributed his 
psychiatric symptoms to diagnoses of "Phase of life 
problem" and "Dependent personality traits."  

Based on these findings, the RO denied the veteran's claim 
for service connection for PTSD because he did not have the 
required diagnosis of this condition and since he also did 
not have the required medical nexus evidence linking his 
psychiatric disorder, irrespective of the specific diagnosis, 
to his military service.  He was notified of that June 1996 
rating decision and of his appellate rights in a letter dated 
that same month, and he did not appeal the decision.  
Consequently, that June 1996 rating decision is final and 
binding on him based on the evidence then of record and is 
not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In June 2004, the veteran filed a petition to reopen his 
claim for service connection for PTSD.  Under VA law and 
regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When a claim to reopen is presented, 
a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  See also Prillaman v. Principi, 346 F.3d 1362 
(Fed. Cir. 2003).



Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
June 1996 rating decision.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996) (wherein the Court held that the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

Since that decision, the veteran has submitted VA outpatient 
treatment records, several of which list a diagnosis of PTSD 
based on his alleged sexual assault in service.  Since the 
absence of a diagnosis of PTSD was a basis for the June 1996 
rating decision denying his claim, these newly submitted 
medical records listing this diagnosis are both new and 
material.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).  See, too, Justus v. 
Principi, 3 Vet. App. 510 (1992) (indicating the additional 
evidence in question is presumed credible for the limited 
purpose of determining whether it is new and material).

Accordingly, the Board concludes that new and material 
evidence has been submitted since the June 1996 rating 
decision; thus, the claim for service connection for a PTSD 
is reopened.  It is important for the veteran to understand 
that the standard for reopening a claim is low and does not 
necessarily indicate that the claim will be finally granted.


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of this 
claim on remand.


REMAND

The veteran has reported stressors based on a personal 
assault.  In particular, he claims that he was sexually 
assaulted on several occasions in March and April of 1962 
during basic training at Fort Jackson, South Carolina, by two 
to three fellow service members.  He claims that, during the 
attacks, the assailants squeezed his testicles and that he 
resultantly developed an abscess in his groin area.

The veteran's service medical records (SMRs) show he was seen 
in June 1962 for an infection in his right scrotum, and in 
July 1962 for an abscess on the left part of his scrotal 
area.  The report of his February 1964 re-enlistment 
examination indicates he had been hospitalized for eight days 
at Aberden P.G. Hospital for an abscess on his groin; 
unfortunately, the actual hospital reports appear to be 
missing.  A March 1964 entry notes his complaints of pain in 
his left testicle.

There is no direct, documentary evidence the veteran was 
sexually assaulted while in the military.  However, there are 
special development procedures pertaining to the processing 
of a claim, as here, for service connection for PTSD based on 
personal assault.  VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1), Part III, 
paragraph 5.14(c).  These special evidentiary procedures for 
PTSD claims based on personal assault are substantive rules 
that are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).



If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  Records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to:  request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f)(3).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The veteran has not received this required notice.  So, on 
remand, the AMC must issue a proper notice letter to him 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for service connection 
for PTSD based on a personal assault, pursuant to 38 C.F.R. § 
3.304(f)(3).  This requirement is consistent with the 
Veterans Claims Assistance Act's (VCAA's) duty to inform him 
of the information and evidence needed to substantiate his 
claim.  See 38 C.F.R. § 3.159(c).

Also, because required to decide the claim, a VA psychiatric 
examination and opinion are needed to determine whether the 
veteran has PTSD from the alleged sexual assault in service.  
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Board must make the ultimate finding of fact 
concerning the existence of a stressor, VA regulation 
provides that VA may submit any evidence it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).  Based on the unique 
facts of this case, the Board believes that an opinion by a 
panel composed of a mental health professional and a 
urologist would be helpful in resolving the issue of the 
whether a sexual assault actually occurred in service.  If 
the panel believes that a sexual assault occurred in service, 
a medical opinion is then required to determine whether the 
veteran has PTSD based on that in-service sexual assault.  

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran an appropriate PTSD 
stressor development letter.  He must be 
notified that an alleged personal 
(sexual) assault in service may be 
corroborated by evidence from sources 
other than his service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  All 
specific examples of alternative sources 
of evidence listed in this regulation 
must be included in the notification 
letter.

2.  Schedule the veteran for a VA 
examination by a panel composed of a 
mental health professional and a 
urologist.  The claims file and a copy of 
this remand must be provided to the 
examiners so they can review his 
pertinent medical and other history.  
Following a review of his claims file, 
completion of the examination, and 
receipt of all test results, the 
examiners should render an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent probability or greater) 
that the veteran was sexually assaulted 
in service.



If it is determined that a sexual assault 
occurred in service, the mental health 
professional must then determine whether 
the veteran has PTSD and, if so, whether 
the sexual assault in service caused or 
contributed to this condition.  The 
examiner should be instructed that only 
the in-service sexual assault may be 
considered as a stressor.  The examiner 
should utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

3.  Then readjudicate the claim for 
service connection for PTSD, on a de novo 
basis, in light of the additional 
evidence.  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


